SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 14 May 2015  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits 14 May 2015 ANNUAL GENERAL MEETING OF LLOYDS BANKING GROUP PLC Following the annual general meeting held today at the Edinburgh International Conference Centre in Scotland, Lloyds Banking Group plc announces that all the resolutions put to shareholders were passed by the requisite majorities. Resolutions 1 to 21 (inclusive) were passed as ordinary resolutions. Resolutions 22 to 28 (inclusive) were passed as special resolutions. A poll was held on each of the resolutions proposed. The results of the polls are as follows: Resolution Votes For % of Votes Cast Votes Against % of Votes Cast Total Votes Validly Cast Total Votes Cast as a % of the Relevant Shares in Issue Votes Withheld 1 Receive the report and accounts for the year ended 31 December 2014 2 Election of Mr A P Dickinson 3 Election of Mr S P Henry 4 Election of Mr N E T Prettejohn 5 Re-election of Lord Blackwell 6 Re-election of Mr J Colombás 7 Re-election of Mr M G Culmer 8 Re-election of Ms C J Fairbairn 9 Re-election of Ms A M Frew 10 Re-election of Mr A Horta-Osório 11 Re-election of Mr D D J John 12 Re-election of Mr N L Luff 13 Re-election of Mr A Watson 14 Re-election of Ms S V Weller 15 Approval of a dividend of 0.75 pence per ordinary share 16 Re-appointment of the auditor 17 Authority to set the remuneration of the auditor 18 Approval of Directors' Remuneration Implementation Report 19 Authority to make political donations or to incur political expenditure 20 Directors' authority to allot shares 21 Directors' authority to allot shares in relation to the issue of Regulatory Capital Convertible Instruments 22 Limited disapplication of pre-emption rights (ordinary shares) 23 Limited disapplication of pre-emption rights (Regulatory Capital Convertible Instruments) 24 Authority to purchase own ordinary shares 25 Authority to purchase own preference shares 26 Amendments to the articles of association - limited voting shares 27 Amendments to the articles of association - deferred shares 28 Notice period for general meetings For all resolutions save for resolution 26, as at 6.00 pm on 12 May 2015 (the time at which shareholders who wanted to attend, speak and vote at the meeting were required to have their details entered in the register of members), there were 71,373,735,357 relevant shares in issue. The holders of the limited voting shares were entitled to vote on resolution 26 but not on any of the other resolutions. For resolution 26, as at 6.00 pm on 12 May 2015 there were 71,454,656,408 relevant shares in issue. 257 shareholders or persons representing shareholders attended the meeting. Shareholders are entitled to one vote per share. Votes withheld are not votes and, therefore, have not been counted in the calculation of the proportion of votes for and against a resolution. In accordance with the UK Listing Authority's Listing Rules, copies of the resolutions will be submitted to the National Storage Mechanism and will shortly be available for inspection at www.morningstar.co.uk/uk/nsm Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Douglas Radcliffe Name:Douglas Radcliffe Title:Interim Investor Relations Director Date:14May2015
